Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 1 of 10 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LABORERS’ PENSION FUND, et al.,
LABORERS’ WELFARE FUND OF THE
HEALTH AND WELFARE DEPARTMENT
OF THE CONSTRUCTION AND GENERAL
LABORERS’ DISTRICT COUNCIL OF
CHICAGO AND VICINITY, and LABORERS’
DISTRICT COUNCIL RETIREE HEALTH
AND WELFARE FUND, and CATHERINE
WENSKUS, not individually, but as
Administrator of the Funds,
Case No. 19 C 3022
Plaintiffs,
v.

M2 CONSTRUCTION, INC.,, an Illinois
corporation, and RAMON CALDERON,
individually,

a

Defendants,
COMPLAINT

Plaintiffs, the Laborers’ Pension Fund and the Laborers’ Welfare Fund of the Health and
Welfare Department of the Construction and General Laborers’ District Council of Chicago and
Vicinity, and Laborers’ District Council Retiree Health and Welfare Fund, and Catherine
Wenskus, in her official capacity as the Administrator of the Funds (herein collectively referred
to as “Funds”), by their attorneys, Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska, Katherine
C. Mosenson, and Sata S. Schumann, for their Complaint against Defendants M2 Construction,

Inc., and Ramon Calderon state the following:

JURISDICTION AND VENUE

l. Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C, §§1132 (e)(f) and

(2) and 1145, Section 301(a) of the Labor Management Relations Act (““ILMRA”) of 1947 as

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 2 of 10 PagelID #:2

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),
and 28 U.S.C. §1391 (a) and (b).

THE PARTIES

3, The Funds are multiemployer Trusts established pursuant to Section 302(c)(5) of
the LMRA. 29 U.S.C. § 186(c)(5), The Funds maintain their respective Plans, which are
multiemployer benefit plans within the meanings of Sections 3(3) and 3(37) of ERISA, 29
U.S.C, § 1002(3) and 37(A), pursuant to their respective Agreements and Declarations of Trust
in accordance with Section 302(c)(5) of the LMRA. The Funds have offices and conduct
business within this District.

4, Plaintiff Catherine Wenskus is the Administrator of the Funds, and has been duly
authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of employer
contributions owed to the Funds and to the Construction and General District Council of Chicago
and Vicinity Training Fund, and with respect to the collection by the Funds of amounts which
have been or are required to be withheld from the wages of employees in payment of Union dues
for transmittal to the Construction and General Laborers’ District Council of Chicago and
Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of the Funds within
the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

5. Defendant M2 Construction, Inc. (hereinafter referred to as the “Company”), is an
Illinois corporation that conducts business within this District and was, at all times relevant to
this cause, an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and
Section 301(a) of the LMRA, 29 U.S.C. §185(c).

6, Defendant Ramon Calderon, is being sued in his individual capacity, because as

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 3 of 10 PagelD #:3

President of the Company he signed an individual guaranty, agreeing to pay for the contributions

owed to the Funds, as determined by the audit, covering January 2, 2015 through March 31, _

2016, as well as agreeing to timely report and pay his Company’s ongoing monthly contributions
owed to the Funds from November 1, 2018 forward (See Exhibit B, Guaranty).
FACTS COMMON TO ALL COUNTS

7. The Union is a labor organization within the meaning of 29 U.S.C. 158(a). The
Union and Company have been parties to a Collective Bargaining Agreement (“Agreement”), at
all times relevant, and at least since, January 2, 2015. Exhibit A, which is a copy of the
Company’s “short form” Agreement entered into between the Union and Company that adopts
and incorporates the Master Agreements between the Union and various employer associations,
and also binds the Company to the Funds’ respective Agreements and Declarations of ‘Trust is
attached hereto.

8. The Funds have been duly authorized by the Construction and General Laborers’
District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest
Construction Industry Advancement Fund (“MCIAF”), the Chicagoland Construction Safety
Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust
(“LECET”), the Builders Association (“BAC”), Chicago Area Independent Construction
Association (“CAICA”), the CISCO Uniform Drug/Alcohol Abuse Program (“CISCO”), the
Industry Advancement Fund (“IAF”), and the Laborers’ District Council Labor Management
Committee Cooperative (“LDCLMMC”), to act as an agent in the collection of contributions due
to those funds,

9. The Agreement and the Funds’ respective Agreements and Declarations of Trust

obligate Company to make contributions on behalf of its employees covered by the Agreement

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 4 of 10 PagelD #:4

for pension benefits, health and welfare benefits, for the training fund and to submit monthly
remittance reports in which Company, inter alia, identifies the employees covered under the —
Agreement and the amount of contributions to be remitted to the Funds on behalf of each
covered employee. Pursuant to the terms of the Agreement and the Funds’ respective
Agreements and Declarations of Trust, contributions which are not submitted in a timely fashion
are assessed liquidated damages at twenty (20) percent of the report amount plus interest, which
is assessed at twelve (12) percent from the date the contribution would have been marked
untimely paid until that amount is paid in full.

10. The Agreement and the Funds’ respective Agreements and Declarations of Trust
require the Company to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance. On or about September 11, 2018 the Funds provided
the Company with a written demand for the audit period, covering April 1, 2016 forward to be
conducted by the designated. independent auditing firm of Bansley & Kiener, LLP (herein
referred to as the “B&K Audit”).

11, The Agreement further obligates the Company to obtain and maintain a surety
bond to insure future wages, pension and welfare contributions, and Company has failed to
obtain and maintain a surety bond.

COUNT I
(Failure to Timely Pay Employee Benefit Contributions)

12. Plaintiffs re-allege paragraphs 1 through 11 as if fully set forth herein.

13. Notwithstanding the obligations imposed by the Agreement and the Funds’
respective Agreements and Declarations of ‘Trust, the Company performed covered work during
the months of April 1, 2016 forward, but has:

(a) failed to submit reports and contributions to Plaintiff Laborers’ Pension Fund in

4

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 5 of 10 PagelD #:5

the amount of $10,932.84 for, the period of January 2, 2015 through March 31, 2016, and for
amounts from the period from April 1, 2016 forward, thereby depriving the Laborers’ Pension
Fund of contributions, income and information needed to administer the Fund and jeopardizing
the pension benefits of the participants and beneficiaries;

(b) — failed to submit reports and contributions to Plaintiff Laborers’ Welfare Fund of
the Health and Welfare Department of the Construction and General Laborers’ District Council
of Chicago and Vicinity in the amount of $15,367.86 for the period of January 2, 2015 through
March 31, 2016, and for amounts from the period from April 1, 2016 forward, thereby depriving
the Welfare Fund of contributions, income and information needed to administer the Fund and
jeopardizing the health and welfare benefits of the participants and beneficiaries;

{c} failed to submit reports and contributions owed to Plaintiff Laborers’ District
Council Retiree Health and Welfare Fund of the Construction and General Laborers’ District
Council of Chicago and Vicinity in the amount of $8,534.85 for the of January 2, 2015 through
March 31, 2016, and for amounts from the period of April 1, 2016 forward, thereby depriving the
Retiree Welfare Fund of contributions, income and information needed to administer the Fund
and jeopardizing the health and welfare benefits of the participants and beneficiaries;

(d) failed to submit reports and contributions to Laborers’ Training Fund for the
period of period of April 1, 2016 to the present, thereby depriving the Laborers’ Training Fund
of contributions, income and information needed io administer the Fund and jeopardizing the
training fund benefits of the participants and beneficiaries; and

(e) failed to report and pay all contributions owed to LECET, LDCLMMC and
CAICA funds, for the period of April 1, 2016 to the present, thereby depriving said funds of

contributions, income and information needed to administer said fund(s) and jeopardizing the

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 6 of 10 PagelD #:6

benefits of the participants and beneficiaries.

14, The Company’s actions in failing to submit timely reports and contributions

violate Section 515 of ERISA, 29 U.S.C. $1145, and Section 301 of the LMRA, 29 U.S.C. §185,
and federal common law interpreting ERISA, 29 U.S.C. §1132 (g)(2).

15. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (2)(2), Section 301 of
the LMRA, 29 U.S.C, §185, federal common law, and the terms of the Agreement and the
Funds’ respective Trust Agreements, Company is liable to the Funds for delinquent
contributions, liquidated damages, interest, audit costs, reasonable attorneys’ fees and costs, and
such other legal and equitable relief as the Court deems appropriate.

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against
Defendants M2 Construction, Inc., as follows:

a. ordering M2 Construction, Inc., to submit benefit reports and contributions for the
time period of April 1, 2016 forward;

b. entering judgment in sum certain against M2 Construction, Inc. on the amount of
$34,834.85, owed for the period from January 2, 2015 through March 31, 2016, and for the
amounts found due and owing from the B&K Audit, as pleaded in the Complaint, from April 1,
2016 forward, including contributions, interest, liquidated damages, audit costs, and attorneys’
fees and costs;

C. ordering M2 Construction, Inc., to submit its books and records to the Funds’
selected independent auditing firm for the B&K Audit of the period from April, 1, 2016 forward;

d, enter judgment in sum certain against M2 Construction, Inc., on the amounts due
and owing pursuant to the B&K Audit, including interest, liquidated damages, audit cost and

attorney fees and costs;

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 7 of 10 PagelD #:7

e. ordering M2 Construction, Inc., to obtain and maintain a surety bond in
accordance with the terms and conditions of the agreement; and

f awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate.

COUNT II
(Failure to Report and Pay Union Dues)

16. Plaintiffs re-allege paragraphs 1 through 15, as if fully set forth herein.

17, Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers
union dues which should have. been, or have been, deducted by the Company from the wages of
covered employees.

18. | Dues reports and contributions are due by the 10" day following the month in
which the work was performed. Dues reports and contributions, which are not submitted in a
timely fashion, are assessed liquidated damages at the rate of ten (10) percent.

19, Notwithstanding the obligations imposed by the Agreement, the Company has
performed covered work during the months of April 2016 forward and has failed to withhold
and/or report to and forward union dues, which were deducted, or should have been deducted,
from the wages of its employees for the period of April 1, 2016 forward, thereby depriving the
Union of income and information.

20. Pursuant to the Agreement, the Company is liable to the Funds for the unpaid
union dues, as well as for the liquidated damages, audit costs, reasonable attorneys’ fees and
costs as the Union’s collection agent, and such other legal and equitable relief as the Court
deems appropriate.

21. The Company’s actions have violated and are violating Section 301(a) of the

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 8 of 10 PagelD #:8

LMRA 29 U.S.C. § 185(a).

_ WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendant M2 Construction, Irc., as follows:

a. ordering M2 Construction, Inc., to submit its April 2016 to present monthly
reports and contributions and to submit its books and records for the B&K Audit of that period;

b. entering judgment in sum certain against M2 Construction, Inc., on the amounts
due and owing, if any, as revealed by the reports to be submitted, including dues contributions,
liquidated damages, audit costs, attorneys’ fees and costs; and

c. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate.

. COUNT III
(Defaulted Note and Personal Guaranty)

22, ‘Plaintiffs re-allege paragraphs 1 through 15, as though fully set forth herein.

23, On or about November 2018, the Company’s President Ramon Calderon executed
his Personal Guaranty (“Guaranty”), agreeing to personally guaranty the Company’s Installment
Note with the Funds, in the total of $56,223.10 (hereinafter the “Note,” which is attached hereto
as Exhibit C), as well as agreeing:

to be personally liable for all benefit contributions, union dues and/or wages owed from

the Company to the Funds, the District Council [the Union], all ancillary funds, and/or

the participants that are due at the time the Note or Guaranty are entered into and/or are
incurred and become due and owing for the duration of the Note...

(See attached, Exhibit B, at (1).
24. The Note requires the Company to make twenty-four consecutive monthly

payments to the Funds, each in the amount of $1,935.29 (consisting of $853.77 to the Laborers’

Welfare Fund, $474.14 to the Laborers’ Retiree Welfare Fund, and $607.38 to the Laborers’

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 9 of 10 PagelD #:9

Pension Fund) (See, Exh. C, at 46).

25. The Company failed to make its monthly installment payments on its Note, since
February 15, 2019, when it submitted its January payment untimely, as reflected by the Funds’
Payment Plan Worksheet that tracks the Company’s payments, and which is attached hereto as
Exhibit D, According to the Note, each of the Company’s monthly payments is to be received
by the tenth (10"") day of the month, in which the payment is due (See, Exh. C, at §9).

26. The Note is conditioned on the Company staying current on its ongoing monthly
obligations (Exh, C, at §10), and as explained in Counts I and II above, the Company has failed
to report and pay contributions and dues respectively from April 1, 2016 to the present as well.

27. The Company is in default, and the Note provides acceleration of the remaining
balance in the event of a default. The amount remaining due as to the monthly Note payments is
$34,834.85 (Exh. C, at §9; and Exh. D). The amount due pursuant to the Company’s ongoing
obligations to report and pay contributions and dues from April 1, 2016 to the present will be
determined through the B&K Audit of the period.

28. The Note further provides that, in the event of default, the Company agrees to pay
all attorneys’ fees and costs incurred by the Funds to collect on the Note as well as the charges
which apply to untimely payment of monthly contributions “under the terms of the collective
bargaining agreement and the Funds’ respective Agreements and Declarations of Trust.” (See,
Exh. C, at 9-10). Per the agreements, liquidated damages in the amount of twenty (20) percent
apply to delinquent monthly contributions to the Laborers’ Pension, Welfare, Retiree Welfare
and training funds, while ten (10) percent liquidated damages are applied to all other delinquent

contributions and to unpaid dues), plus interest (See, Exh. C, at 49-10).

 
Case: 1:19-cv-03022 Document #: 1 Filed: 05/03/19 Page 10 of 10 PagelD #:10

29. Despite the Funds’ demand being duly made, the Company has not paid the
required current monthly Note-payments, nor other sums due,

30. The Guaranty provides that guarantor, Ramon Calderon, guarantees all fees and
costs incurred by the Funds in collecting amounts due thereunder and the monthly contributions
and/or union dues that become due and owing to the Funds during the duration of the Note (Exh.
B).

31. Despite demand duly made, the Company and Ramon Calderon have not made
payment of current contributions for the period from April 1, 2016 to the present.

WHEREFORE, Plaintiffs’ Funds respectfully request this Court enter judgment in favor
of Plaintiffs and against Defendants, M2 Construction, Inc., and Ramon Calderon, individually,
holding them jointly and severally liable for the remaining balance of $34,834.85 due on the
Note, covering the period of January 2, 2015 through March 31, 2016, and the amounts due
pursuant to the B&K Audit, covering the period of April 1, 2016 through the present, pursuant to
the terms of the Note and the Guaranty, plus liquidated damages, interest, audit costs and
attorneys’ fees and costs, as well as any other legal or equitable relief as the Court deems
appropriate.

Respectfully submitted,
LABORERS’ PENSION FUND, et al.
By: /s/ Sara S. Schumann
One of Plaintiffs’ attorneys
Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415

Chicago, IL 60604
(312) 692-1497

SaraS@chilpwf.com
May 3, 2019

10

 
